 
 
I 
108th CONGRESS 2d Session 
H. R. 4545 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Blunt (for himself, Mr. Ryan of Wisconsin, Mr. Green of Wisconsin, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to reduce the proliferation of boutique fuels, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Gasoline Price Reduction Act of 2004. 
2.Waiver of fuel provisions in case of fuel supply disruptionSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended by adding the following at the end thereof: The Administrator may waive the provisions of any applicable implementation plan approved under this subparagraph with respect to a fuel or fuel additive if the Administrator, in consultation with the Secretary of Energy, determines that such waiver is necessary by reason of a significant fuel supply disruption in any area subject to such plan. Such waiver shall remain in effect in the area concerned for such period as the Administrator, in consultation with the Secretary of Energy, deems necessary by reason of such fuel supply disruption. No State or person shall be subject to an enforcement action, penalties, or liability solely arising from actions taken pursuant to the issuance of a waiver under this section.. 
3.Cap and reduction of boutique fuels 
(a)EPA approval of State plans with boutique fuelsSection 211(c)(4) of the Clean Air Act (42 U.S.C. 7545(c)(4)) is amended by adding the following at the end thereof:  
 
(D)In the case of gasoline, after the enactment of this subparagraph, the Administrator may give a preference to the approval of State implementation plan provisions described in subparagraph (C) if the control or prohibition in such provisions requires the use of either of the following:  
(i)Reformulated gasoline as defined in subsection (k). 
(ii)Gasoline having a Reid Vapor Pressure of 7.0 or 7.8 pounds per square inch (psi) for the high ozone season (as determined by the Administrator).The Administrator shall have no authority, when considering State implementation plan revisions under subparagraph (C), to approve any fuel or fuel additive if the effect of such approval would be to increase the total number of fuels and fuel additives approved in all State implementation plans nationwide prior to June 1, 2004.. 
(b)Cross referenceSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended by adding the following at the end thereof: After the date of enactment of subparagraph (D) of this paragraph, any State implementation plan revision under this subparagraph involving gasoline shall be considered only pursuant to both this subparagraph and subparagraph (D).. 
(c)StudyThe Administrator of the Environmental Protection Agency, in cooperation with the Secretary of Energy, shall undertake a study of the effects on air quality, on the number of fuel blends, on fuel availability, and on fuel costs of the State plan provisions adopted pursuant to section 211(c)(4)(D) of the Clean Air Act. In carrying out such study, the Administrator shall obtain comments from affected parties. The Administrator shall submit the results of such study to the Congress not later than 18 months after the enactment of this Act, together with any recommended legislative changes to the list of fuels in section 211(c)(4)(D), which, if expanded, shall not exceed 10 fuels. 
 
